                                                                       108-26 64th Avenue, Second Floor

                                                                       Forest Hills, NY 11375

                                                                       Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                 E-mail: marskhaimovlaw@gmail.com




                                                                        May 11, 2021

   VIA ECF
                                                 The application is GRANTED. The initial conference
   Hon. Judge Lorna G. Schofield                 scheduled for May 20, 2021, (Dkt. No. 5) is ADJOURNED
   United States District Judge                  sine die. By June 11, 2021, Plaintiff shall obtain a
   Southern District of New York                 certificate of default and by June 18, 2021, Plaintiff shall
   40 Centre Street                              file default judgment papers pursuant to Attachment A of
   New York, NY 10007                            this Court's Individual Rules. The Clerk of Court is
                                                 respectfully directed to close the motion at Docket No. 7.

          Re: Quezada v. Investors Alley Corp. Dated: May 12, 2021
              Case No. 1:21-cv-02146-LGS              New York, New York

   Dear Judge Schofield,

           The undersigned represents Plaintiff Jose Quezada (hereinafter “Plaintiff”) in the above-
   referenced matter.
           The initial conference for this matter is set for May 20, 2021. Defendant was served on
   March 16, 2021 and has yet to appear. It is now May 11, 2021, and Plaintiff is in the process of
   obtaining a Certificate of Default from the Clerk of the Court and will promptly be moving the
   Court for a Default Judgment in accordance with its Individual Rules.
           Accordingly, the undersigned requests that the May 20th Conference be adjourned sine
   die, and further requests that Plaintiff be granted an additional 30 days in which to obtain the
   Certificate of Default and present the Court with a Motion for Default Judgment.

          Thank you for your time and consideration of the above request.

                                                                      /s/Mars Khaimov
                                                                      Mars Khaimov, Esq., Principal
                                                                      Mars Khaimov Law, PLLC
